Order entered January 2, 2020




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00229-CR
                                      No. 05-19-00230-CR
                                      No. 05-19-00231-CR
                                      No. 05-19-00232-CR
                                      No. 05-19-00233-CR

                          TYRONTAE LOMON COOPER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
               Trial Court Cause Nos. 069973, 069975, 069976, 069977 & 069796

                                            ORDER
         We REINSTATE these appeals.

         We abated the appeals for the trial court to hold a hearing to determine the accuracy of

the November 21, 2019 corrected volume 5 of the reporter’s record. The trial court held a

hearing and made findings of fact which were filed in a supplemental clerk’s record with this

Court.

         We ADOPT the trial court’s finding that the November 21, 2019 corrected volume 5,

page 87, line 7 of the reporter’s record accurately reflects the proceedings in the trial court

(“sentence you to 40 years TDC”). See TEX. R. APP. P. 34.6(e)(2).
       We DIRECT the Clerk to strike volume 5 of the May 10, 2019 reporter’s record.

       Pending before the Court is the State’s December 23, 2019 motion for extension of time

to file its brief. We GRANT the motion and ORDER the State’s brief due on or before January

21, 2020.

                                                  /s/    BILL PEDERSEN, III
                                                         JUSTICE




                                            –2–